Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 1 of 14 PageID: 219




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 PARKWAY-KEW CORPORATION, a
 New Jersey corporation,

                     Plaintiff,                              Civ. No. 20-6044

          v.                                                 OPINION

 HARRIS MACHINE TOOLS, INC., a
 Texas corporation, and JEAN HARRIS,
 JR., jointly and severally,

                     Defendants.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Motion to Dismiss for Lack of Personal

Jurisdiction or, in the Alternative, to Transfer filed by Defendants Harris Machine Tools, Inc.

(“HMT”) and Jean Harris, Jr. (“Harris”) (collectively, “Defendants”). (ECF No. 12.) Plaintiff

Parkway-Kew Corporation (“Plaintiff”) opposes the Motion. (ECF No. 15.) The Court has

decided the Motion based on the written submissions of the parties and without oral argument,

pursuant to Local Civil Rule 78.1(b). For the reasons stated herein, Defendants’ Motion (ECF

No. 12) is denied.

                                        BACKGROUND

I.     Factual Background

       This case arises out of Plaintiff’s purchase of a cylindrical grinder. Defendant HMT sells

industrial equipment. (Harris Decl. ¶ 4, ECF No. 12-1.) Plaintiff’s business operation involves
                                                1
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 2 of 14 PageID: 220




the grinding of hard coatings, such as tungsten carbide. (Compl. ¶ 21, ECF No. 1-2.) On October

29, 2019, Defendant HMT sent an e-mail to Eugene E. Klein, Jr., Plaintiff’s Vice President of

Engineering, promoting for sale, among other things, a “Landis O.D. Cylindrical Grinder.”

(Klein Decl. ¶¶ 1, 5, ECF No. 15-1.) 1 Defendant HMT sent the e-mail to approximately 6,000

other recipients. (Harris Decl. ¶ 11.) The e-mail described the grinder has having a “MAXIMUM

GRINDING WHEEL DIAMETER: 30 [INCHES].” (Harris Decl. Ex. A-1, ECF No. 12-2.)

       Approximately one hour after the e-mail was sent, Mr. Klein contacted Defendant HMT

to inquire about the Landis Grinder. (Harris Decl. ¶ 12.) Defendant HMT’s receptionist e-mailed

Defendant Harris, the president of Defendant HMT, with Mr. Klein’s phone number. (Id. ¶¶ 1,

12.) Defendant Harris called Mr. Klein. (Id.) During that conversation, Mr. Klein requested a

quote for the Landis Grinder. (Id.)

       On October 31, 2019, Defendant Harris e-mailed Plaintiff a quote. (Id. ¶ 13.) The quote

contained a link directing Plaintiff to financing through Direct Capital. (Klein Decl. Ex. B.) The

quote noted that “[a]ll transactions will be deemed made and governed by the laws of the State of

Texas, with payment in Houston, Harris County, Texas.” (Id.) Defendant Harris also sent Mr.

Klein three emails with photos of the Landis Grinder. (Harris Decl. ¶ 13.)

       After receiving the quote, Plaintiff arranged to purchase the grinder from Defendant

HMT for the quoted price of $49,500. (Compl. ¶ 15.) Plaintiff sought financing through Direct

Capital. (Id. ¶¶ 16–19.) On November 5, 2019, Defendant Harris received an e-mail confirming

that Plaintiff had paid for the grinder in full. (Defs.’ Ex. A-7, ECF No. 12-4.) Because the



1
  Mr. Klein has received e-mails from Defendant HMT “for a long time before the transaction at
issue,” but he claims to be “almost certain [he] did not sign up for [Defendant] HMT’s email
distribution list.” (Klein Decl. ¶ 7, ECF No. 15-1.)
                                                  2
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 3 of 14 PageID: 221




grinder was in California at the time, Plaintiff arranged for a rigger to deliver it to New Jersey.

(Klein Decl. ¶ 19.) After the sale, between November 12, 2019 and November 15, 2019,

Defendant Harris and Mr. Klein exchanged e-mails regarding the size and weight of the Landis

Grinder. (Harris Decl. ¶ 15.)

       Plaintiff alleges that it purchased the Landis Grinder because it “could take a 30-inch

diameter wheel.” (Compl. ¶ 20.) Plaintiff uses thirty-inch-diameter wheels on its grinders

because smaller wheels “fail to remove stock” after they wear down. (Id. ¶ 21.) When the Landis

Grinder was delivered, however, Plaintiff discovered that it could only incorporate a twenty-

inch-diameter wheel. (Id. ¶ 24.)

       Defendant HMT is a Texas corporation with its principal place of business in Houston,

Texas. (Harris Decl. ¶ 1.) Its twenty employees work in Houston, Texas. (Id. ¶ 4.) Defendant

HMT does not have offices or property in New Jersey. (Id. ¶ 9.) From 2016 to 2019, Defendant

HMT made two sales to customers in New Jersey, one of which was the sale at issue in this case.

(Id. ¶ 10.) Defendant Harris lives in Texas. (Id. ¶ 3.) Plaintiff is a New Jersey corporation with its

principal place of business in North Brunswick, New Jersey. (Compl. ¶ 1.)

II.    Procedural History

       Plaintiff filed the Complaint in the Superior Court of New Jersey in Middlesex County on

April 7, 2020. (Compl. at 1.) Plaintiff alleges five counts: (1) violations of New Jersey’s

Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1 et seq. (id. ¶¶ 28–38); (2) fraudulent

misrepresentations (id. ¶¶ 39–46); (3) negligent misrepresentations (see id. ¶¶ 47–55); (4) breach

of the implied warranty of fitness for a particular purpose (id. ¶¶ 56–61); and (5) rescission of the

parties’ agreement because of a mutual mistake of fact (id. ¶¶ 62–66).

       Defendants removed the case to federal court. (ECF No. 1.) On June 8, 2020, Defendants
                                                  3
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 4 of 14 PageID: 222




filed a Motion to Dismiss for Lack of Personal Jurisdiction or, in the Alternative, to Transfer.

(ECF No. 12.) Plaintiff filed an Opposition (ECF No. 15), and Defendants filed a Reply (ECF

No. 16). Defendants’ Motion is presently before the Court.

                                      LEGAL STANDARDS

I.     Personal Jurisdiction

       “A federal court sitting in New Jersey has jurisdiction over parties to the extent provided

under New Jersey state law.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004)

(citing Fed. R. Civ. P. 4(e)). New Jersey’s long-arm statute permits the exercise of personal

jurisdiction “to the uttermost limits permitted by the United States Constitution.” Mesalic v.

Fiberfloat Corp., 897 F.2d 696, 698 (3d Cir. 1990). Therefore, for a New Jersey court to exercise

jurisdiction over a non-resident defendant, the defendant must have “certain minimum contacts

with [New Jersey] such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice.” See Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(citations and internal quotations omitted). There are two types of personal jurisdiction: general

and specific. See Daimler AG v. Bauman, 571 U.S. 117, 118 (2014). “General jurisdiction is

based upon the defendant’s ‘continuous and systematic’ contacts with the forum and exists even

if the plaintiff’s cause of action arises from the defendant’s non-forum related activities.” Remick

v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001) (citation omitted). “[S]pecific jurisdiction is

present only if the plaintiff’s cause of action arises out of a defendant’s forum-related activities.”

Id.

       When a defendant moves to dismiss a complaint for lack of personal jurisdiction under

Rule 12(b)(2) of the Federal Rules of Civil Procedure, “the plaintiff bears the burden of showing

that personal jurisdiction exists.” Marten v. Godwin, 499 F.3d 290, 295–96 (3d Cir. 2007); see
                                                  4
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 5 of 14 PageID: 223




also Cerciello v. Canale, 563 F. App’x 924, 925 n.1 (3d Cir. 2014) (quoting Carteret Sav. Bank,

FA v. Shushan, 954 F.2d 141, 142 (3d Cir. 1992)) (noting that the plaintiff bears the burden to

demonstrate that personal jurisdiction is proper by a preponderance of the evidence). Where the

court does not hold an evidentiary hearing, “the plaintiff need only establish a prima facie case of

personal jurisdiction and the plaintiff is entitled to have its allegations taken as true and all

factual disputes drawn in its favor.” Miller, 384 F.3d at 97. Nevertheless, “[t]o meet [its] burden,

[the plaintiff] must ‘establish[ ] jurisdictional facts through sworn affidavits or other competent

evidence.’” Cerciello, 563 F. App’x at 925 n.1 (quoting Miller, 384 F.3d at 101 n.6). “In other

words, ‘bare pleadings alone’ are insufficient to withstand a motion to dismiss for lack of

personal jurisdiction.” Id. (quoting Miller, 384 F.3d at 101 n.6).

II.     Motion to Transfer

        “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought or

to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). The decision

to transfer a case under § 1404(a) rests within the sound discretion of the court. In re United

States, 273 F.3d 380, 387 (3d Cir. 2001) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257

(1981)).

        When considering motions to transfer under § 1404(a), courts evaluate the “private

interests” and “public interests” implicated by the statute. “Private interests” include (1) the

plaintiff’s original choice of venue; (2) the defendant’s preference as to forum; (3) where the

claim arose; (4) convenience to the parties in light of their financial and physical condition; (5)

convenience to the witnesses, “but only to the extent that the witnesses may actually be

unavailable for trial in one of the fora”; and (6) the location of books and records. Jumara v.
                                                   5
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 6 of 14 PageID: 224




State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995) (citations omitted). “Public interests”

include (1) “the enforceability of the judgment”; (2) “practical considerations that could make

the trial easy, expeditious, or inexpensive”; (3) potential congestion in the two fora; (4) “the local

interest in deciding local controversies at home”; (5) public policies of the fora; and (6) the

familiarity of the judge with applicable state law in diversity cases. Id. at 879–80 (citations

omitted). While “[t]he burden is on the moving party to establish that a balancing of proper

interests weigh[s] in favor of the transfer,” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir.

1970), the moving party is “not required to show ‘truly compelling circumstances for . . . change

. . . [of venue, but rather that] all relevant things considered, the case would be better off

transferred to another district,’” In re United States, 273 F.3d at 388 (citing In re Balsimo, 68

F.3d 185, 187 (7th Cir. 1995)).

                                           DISCUSSION

I.     Personal Jurisdiction

       A.      General Jurisdiction

       A court may exercise general personal jurisdiction over a defendant whose affiliations

with the state “are so ‘continuous and systematic’ as to render [it] essentially at home in the

forum State.” Daimler, 571 U.S. at 139 (quoting Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011)). “For an individual, the paradigm forum for the exercise of

general jurisdiction is the individual’s domicile . . . .” Goodyear, 564 U.S. at 924. “With respect

to a corporation, the place of incorporation and principal place of business are ‘paradig[m] . . .

bases for general jurisdiction.’” Daimler, 571 U.S. at 137. “The exercise of general jurisdiction is

not limited to these forums; in an ‘exceptional case,’ a corporate defendant’s operations in

another forum ‘may be so substantial and of such a nature as to render the corporation at home in
                                                   6
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 7 of 14 PageID: 225




that State.’” BNSF Ry. Co. v. Tyrell, 137 S. Ct. 1549, 1558 (2017) (quoting Daimler, 571 U.S. at

139 n.19).

        Defendants are not subject to general jurisdiction in New Jersey. Defendant HMT is a

Texas corporation with its principal place of business in Texas. (Harris Decl. ¶ 1.) Defendant

Harris resides in Texas. (Id. ¶ 3.) Therefore, the paradigmatic forum in which Defendants are

subject to general jurisdiction is Texas, not New Jersey. Moreover, Plaintiff has not otherwise

demonstrated that Defendant HMT’s contacts with New Jersey are “so continuous and

systematic” as to render it “essentially at home” in New Jersey. See BNSF Ry., 137 S. Ct. at

1558. Defendant HMT has twenty employees who work in Texas; it does not have offices or

property in New Jersey; and from 2016 to 2019, it made two sales to New Jersey customers.

(Harris Decl. ¶¶ 4, 9, 10.)

        B.      Specific Jurisdiction

                1.      Standard for Traditional Minimum Contacts Analysis

        “In order for a court to exercise specific jurisdiction over a claim, there must be an

‘affiliation between the forum and the underlying controversy, principally, [an] activity or an

occurrence that takes place in the forum State.’” Bristol-Myers Squibb Co. v. Superior Court of

Cal., 137 S. Ct. 1773, 1781 (2017) (alteration in original) (quoting Goodyear, 564 U.S. at 919).

Generally, “[t]he inquiry as to whether specific jurisdiction exists has three parts.” O’Connor v.

Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007). “First, the defendant must have

purposefully directed [its] activities at the forum. . . . Second, the litigation must arise out of or

relate to at least one of those activities. . . . And third, if the prior two requirements are met, a

court may consider whether the exercise of jurisdiction otherwise comport[s] with fair play and

substantial justice.” Id. (citations and internal quotations omitted).
                                                    7
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 8 of 14 PageID: 226




        To establish that a defendant “purposefully directed [its] activities” toward the forum

state, the lawsuit “must arise out of contacts that the ‘defendant himself’ creates with the forum,”

Walden v. Fiore, 571 U.S. 277, 284 (2014) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)), not merely out of “defendant’s contacts with persons who reside [in the

forum],” id. at 285 (citing Int’l Shoe, 326 U.S. at 319). “[T]he plaintiff cannot be the only link

between the defendant and the forum.” Id.; see also O’Connor, 496 F.3d at 317 (quoting Hanson

v. Denckla, 357 U.S. 235, 253 (1958)) (noting that “the ‘unilateral activity of those who claim

some relationship with a nonresident defendant’ is insufficient”).

               2.      Purposeful Availment Requirement

        Generally, “[i]nformational communications in furtherance of [a contract between a

resident and a nonresident] do[ ] not establish the purposeful activity necessary for a valid

assertion of personal jurisdiction over [the nonresident defendant].” Vetrotex Certainteed Corp.

v. Consol. Fiber Glass Prods. Co., 75 F.3d 147, 152 (3d Cir. 1996) (citation omitted).

Communications between parties over mail, telephone, and e-mail, however, factor into a court’s

minimum contacts analysis. See Grant Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476,

482–83 (3d Cir. 1993) (written correspondence and phone calls); Gerald Chamales Corp. v. Oki

Data Ams., Inc., 557 F. Supp. 2d 494, 499 (D.N.J. 2008) (in-person negotiations, phone calls,

and e-mails); Carrabba v. Morgat, 2014 WL 229280, at *5 (D.N.J. Jan. 17, 2014) (e-mails,

phone calls, and faxes). Ultimately, communications between parties, considered alongside other

contacts, must reflect a “deliberate targeting of the forum” by the defendant. Colvin v. Van

Wormer Resorts, Inc., 417 F. App’x 183, 187 (3d Cir. 2011) (quoting O’Connor, 496 F.3d at

317).



                                                  8
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 9 of 14 PageID: 227




        Just as informational communications on their own do not amount to the requisite

contacts for personal jurisdiction, “[t]he fact that a non-resident has contracted with a resident of

the forum state is not, by itself, sufficient to justify personal jurisdiction over the nonresident.”

Mellon Bank (E.) PSFS v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992). “The requisite contacts,

however, may be supplied by the terms of the agreement, the place and character of prior

negotiations, contemplated future consequences, or the course of dealings between the parties.”

Id. (citing Burger King, 471 U.S. at 479).

        The contacts between Plaintiff and Defendants were not merely informational

communications and not merely a contract. Rather, the parties’ contacts, considered as a whole,

reflected Defendants’ deliberate targeting of New Jersey. The Third Circuit’s decision in

O’Connor is instructive. In O’Connor, a Pennsylvania plaintiff sued a Barbados hotel after he

slipped and fell while on vacation at the hotel. 496 F.3d at 316. The plaintiff and his spouse had

visited the hotel once before on recommendations from friends and travel agents. Id. at 315.

Between the plaintiff’s two visits to the hotel, the hotel mailed seasonal newsletters to the

plaintiff’s home in Pennsylvania. Id. at 318. After the plaintiff booked his second trip, the hotel

“mailed [the plaintiff] a brochure and traded phone calls with [him] for the purpose of forming

an agreement to render spa services.” Id. The Third Circuit held that the Pennsylvania district

court had specific personal jurisdiction over the hotel. Id. at 325.

        Like the Barbados hotel in O’Connor, Defendant HMT solicited and finalized a sale.

Defendant HMT sent an e-mail to Mr. Klein to promote the sale of the Landis Grinder, and

Defendants continued to pursue the sale following Mr. Klein’s response. (See Harris Decl. ¶¶

11–15.) Like the Barbados hotel, Defendant Harris corresponded with Plaintiff through multiple

different channels to provide additional information and discuss the terms of the sale. Defendant
                                                   9
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 10 of 14 PageID: 228




 Harris discussed the Landis Grinder with Plaintiff on the phone (id. ¶ 12); Defendant Harris sent

 Plaintiff a quote via e-mail (Klein Decl. Ex. B); the quote directed Plaintiff to financing options,

 which Plaintiff pursued (id.; Compl. ¶¶ 16–19); Defendant Harris sent three additional e-mails

 with photos of the Landis Grinder (Harris Decl. ¶ 13); and after the sale, Defendant Harris and

 Mr. Klein exchanged e-mails regarding the grinder (id. ¶ 15). And like the Barbados hotel, which

 knew that its patron lived in Pennsylvania, see O’Connor, 496 F.3d at 318, Defendants knew that

 Plaintiff’s office was in New Jersey. Defendant Harris’ quote prominently featured Plaintiff’s

 New Jersey address. (Klein Decl. Ex. B.) These contacts suggest that Defendants should

 reasonably have anticipated being haled into court in New Jersey. See Colvin, 417 F. App’x at

 187 (concluding that specific jurisdiction existed where the plaintiffs booked a vacation, the

 defendant resort owner engaged in communications “for the purpose of forming an agreement,”

 and the defendant sent the plaintiffs a letter following the trip). Therefore, just as the contacts in

 O’Connor constituted deliberate targeting of Pennsylvania, the contacts in this case constitute

 deliberate targeting of New Jersey.

        Defendants rely on a pre-O’Connor Third Circuit decision, Toys “R” Us, Inc. v. Step

 Two, S.A., 318 F.3d 446 (3d Cir. 2003) (Defs.’ Br. at 12–14, ECF No. 12-5), but that case is

 distinguishable from the present case. Toys “R” Us involved a trademark infringement allegation

 arising out of two sales to New Jersey residents from the defendant’s website. 318 F.3d at 450.

 Both New Jersey purchasers received an e-mail from the defendant confirming their purchases.

 Id. One of the purchasers exchanged e-mails with an employee of the defendant and received the

 defendant’s e-mail newsletter. Id. The Third Circuit concluded that the plaintiff had not yet

 satisfied its burden of demonstrating personal jurisdiction and directed the parties to engage in

 jurisdictional discovery. Id. at 455, 458. In Toys “R” Us, the sales to New Jersey residents were
                                                   10
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 11 of 14 PageID: 229




 orchestrated by the plaintiff, and “it appear[ed] that the defendant scarcely recognized that sales

 with U.S. residents had been consummated.” Id. at 454. By contrast, Defendants in this case

 orchestrated the sale to Plaintiff, engaged in more extensive communications than the defendant

 in Toys “R” Us, and recognized that they were consummating a sale with a New Jersey

 corporation. Therefore, the Court concludes that Defendants “purposefully directed [their]

 activities” toward New Jersey. See O’Connor, 496 F.3d at 317.

                3.      “Arise out of or Relate to” Requirement

        In the Third Circuit, the “arise out of or relate to” requirement of specific personal

 jurisdiction “requires a closer and more direct causal connection than that provided by the but-for

 test,” but “there is no specific rule susceptible to mechanical application in every case.” Colvin,

 417 F. App’x at 187 (quoting O’Connor, 496 F.3d at 323). “The inquiry is fact-sensitive, and

 should ‘hew closely to the reciprocity principle upon which specific jurisdiction rests.’” Id.

 (quoting O’Connor, 496 F.3d at 323).

        This litigation arises out of or relates to Defendants’ activities in New Jersey. As an

 initial matter, Plaintiff has established but-for causation for purposes of personal jurisdiction: but

 for Defendants’ correspondence with and sale to Plaintiff, Plaintiff would have no factual basis

 for its claims. Beyond the but-for test, Plaintiff’s claims are tightly linked to the precise actions

 that constitute purposeful availment in this case. See Colvin, 417 F. App’x at 187 (explaining that

 the defendant communicated with the plaintiffs via fax to form a contract, which imposed

 obligations that formed the basis of the plaintiffs’ claims); Gerald Chamales, 557 F. Supp. 2d at

 499 (concluding that fraud and misrepresentation claims arose out of or related to the

 negotiations in which the alleged misrepresentations were made). Therefore, Plaintiff has

 satisfied the Third Circuit’s second requirement for specific personal jurisdiction.
                                                   11
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 12 of 14 PageID: 230




                 4.      “Fair Play and Substantial Justice” Requirement

         Factors that courts consider in assessing the third requirement of specific personal

 jurisdiction include “the burden on the defendant, the forum State’s interest in adjudicating the

 dispute, the plaintiff’s interest in obtaining convenient and effective relief, [and] the interstate . . .

 judicial system’s interest in obtaining the most efficient resolution of controversies.” Burger

 King, 471 U.S. at 477 (citation and internal quotations omitted). “The existence of minimum

 contacts makes jurisdiction presumptively constitutional, and the defendant ‘must present a

 compelling case that the presence of some other considerations would render jurisdiction

 unreasonable.’” O’Connor, 496 F.3d at 324 (quoting Burger King, 471 U.S. at 477).

         Defendants do not address these factors in their Motion, but the Court concludes that the

 exercise of jurisdiction in this case comports with fair play and substantial justice. Any burden

 borne by Defendants in litigating this case in New Jersey would not violate due process. “When

 minimum contacts have been established, often the interests of the plaintiff and the forum in the

 exercise of jurisdiction will justify even the serious burdens placed on the alien defendant.”

 Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 114 (1987). Moreover, “New

 Jersey has an interest in providing effective means of redress when foreign corporations ‘reach

 into the state’ and transact business with its citizens.” Colvin, 417 F. App’x at 188 (citing

 O’Connor, 496 F.3d at 325). And Plaintiff has an interest in obtaining convenient relief. For the

 foregoing reasons, the Court concludes that it has specific personal jurisdiction over




                                                    12
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 13 of 14 PageID: 231




 Defendants. 2 The Court proceeds to consider Defendants’ request to transfer this case under 28

 U.S.C. § 1404(a).

 II.    Transfer

        Jumara’s private interest factors weigh in favor of litigating this case in New Jersey. On

 the one hand, Defendants prefer litigating this case in Texas, Defendant HMT’s e-mails were

 sent from Texas, and Defendants may need to travel to New Jersey throughout the course of this

 litigation if their Motion is denied. On the other hand, Plaintiff’s original choice of venue was

 New Jersey, the Landis Grinder was eventually shipped into New Jersey, there is no indication

 that witnesses may be unavailable for trial in New Jersey, and there is no evidence that relevant

 books and records are likely to predominate in Texas. On balance, these factors weigh in favor of

 litigating this case in New Jersey.

        The public interest factors also do not favor a transfer. On the one hand, Defendant

 Harris’ quote stated that the sale was to be governed by Texas law. (Klein Decl. Ex. B.) On the

 other hand, New Jersey has an interest in deciding local controversies at home, particularly when

 they arise out of foreign corporations’ transactions with New Jersey citizens or corporations.

 These competing considerations do not suggest that a transfer is warranted. Even when analyzed

 in the light most favorable to Defendants, they favor neither forum over the other. Therefore, the



 2
   A “slightly refined” version of the traditional minimum contacts test applies to intentional tort
 claims. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 n.2 (3d Cir. 2007) (citing Calder
 v. Jones, 465 U.S. 783 (1984)). In Calder, the Supreme Court recognized that a court may have
 personal jurisdiction over a non-resident defendant that commits an intentional tort where the
 effect of the tort is “felt” primarily within the forum state. 465 U.S. at 789–90. This is known as
 the “effects test.” Id. Plaintiff maintains that Defendants are subject to personal jurisdiction
 under Calder. (See Opp’n at 11–15, ECF No. 15.) Because the Court has determined that it has
 personal jurisdiction over Defendants under the traditional minimum contacts standard, it need
 not also assess personal jurisdiction under this alternative test.
                                                     13
Case 3:20-cv-06044-AET-DEA Document 20 Filed 10/30/20 Page 14 of 14 PageID: 232




 Court denies Defendants’ request to transfer this case under 28 U.S.C. § 1404(a).

                                          CONCLUSION

           For the foregoing reasons, Defendants’ Motion to Dismiss for Lack of Personal

 Jurisdiction or, in the Alternative, to Transfer (ECF No. 12) is denied. An appropriate Order will

 follow.



 Date: October 30, 2020                                      /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                 14
